Case 8:19-cr-00259-VMC-JSS Document1 Filed 06/17/19 Page 1 of 3 PagelD 1

MN
Mm
Po

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

CASE NO. 8A Ce 2s~ 33 3s SS
18 U.S.C. § 1001(a)(3)

JAMES O’BRIEN

INFORMATION
The United States Attorney charges:

COUNT ONE
(False Statements—18 U.S.C. § 1001(a)(3))

At all times material to this Information:
Between on or about January 1, 2013, and December 31, 2015, within
the Middle District of Florida, and elsewhere, the defendant,
JAMES O’BRIEN,
did knowingly and willfully make and use, and caused to be made and used,
false writings and documents in a matter within the jurisdiction of the
executive branch of the Government of the United States, namely, the

Department of Defense and United States Transportation Command,
Case 8:19-cr-00259-VMC-JSS Document1 Filed 06/17/19 Page 2 of 3 PagelD 2

knowing the same to contain materially false, fictitious, and fraudulent
statements, those being: as set forth in each count in the table below,
defendant O’Brien altered Letters of Authorizations (“LOAs”) that had been
downloaded from the Synchronized Pre-deployment and Operational Tracker
system to make the LOAs appear as if they provided Tamerlane and Artemis
employees, including himself, with government-furnished services while they
were deployed to Afghanistan and elsewhere, when defendant O’BRIEN well
knew that the Tamerlane and Artemis employees were not authorized the use

of government-furnished services while deployed.

 

 

 

 

 

Count | Approximate Date Description of Altered Document
of Alteration
One | August 28, 2014 Email from defendant to B.S., attached to
which is a falsified LOA for C.B.
Two | August 28, 2014 Email from defendant to J.W., attached to
which is a falsified LOA for J.W.
Three | August 28, 2014 Email from defendant to I.M, attached to
which is a falsified LOA for I.M.
Four | September 25,2015 | Email from defendant to J.W., attached to
which is a falsified LOA for J.W.

 

 

 

 

 
Case 8:19-cr-00259-VMC-JSS Document1 Filed 06/17/19 Page 3 of 3 PagelD 3

In violation of 18 U.S.C. §§ 1001(a)(3) and 2.

MARIA CHAPA LOPEZ
United States Attorney

ROBERT A. ZINK
Acting Chief, Fraud Section
Criminal brvision
Untéd States Depar

    
 

ent of Justice

 

 

 
 

     

Assist mn ited Attorney
Chief,/Econiomig’ Crimes Section
